Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason independent claim 1, and similarly claim 14, is allowable is because the closest prior art of record, US 2011/0116397 by Imanaka and "Dandelion: Redesigning the Bitcoin Network for Anonymity" by Shaileshh Bojja Venkatakrishnan et al., fails to teach or fairly suggest either alone or in combination with the prior art of record a computer-implemented method of propagating data packets in a network of nodes that includes generating a first mapping that assigns the first data packets of the set for relay to one or more neighbouring nodes connected to the node; computing a decorrelation metric value for the first mapping; determining whether the decorrelation metric value for the first mapping satisfies a first condition; and in response to determining that the decorrelation metric value for the first mapping does not satisfy the first condition: generating a second mapping that assigns the first data packets of the set for relay to one or more neighbouring nodes connected to the node, the second mapping defining assignments that are different from those of the first mapping; computing a decorrelation metric value for the second mapping; and in response to determining that the decorrelation metric value for the second mapping satisfies the first condition, transmitting the first data packets of the set to neighbouring nodes according to the second mapping.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466